                  Case 19-12264-CSS               Doc 114      Filed 02/14/20   Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re:                                                    Chapter 7
                                                          Case No. 19-12262 (CSS)
Northstar Healthcare Holdings, Inc.

                   Debtor.

In re:                                                    Chapter 7
                                                          Case No. 19-12263 (CSS)
Northstar Healthcare Acquisitions, L.L.C.

                   Debtor.

In re:                                                    Chapter 7
                                                          Case No. 19-12264 (CSS)
Nobilis Health Corp.

                   Debtor.

                     NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                       HEARING ON FEBRUARY 19, 2020 AT 11:30 A.M.

UNCONTESTED MATTERS WITH CERTIFICATION OF NO OBJECTION:

1.       Trustee’s Motion Pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy
         Procedure for Joint Administration and Procedural Consolidation of Cases filed by
         Alfred T. Giuliano, Trustee
         [Docket Nos. 94, 97, and 104; Filed 1/29/2020]

         Related Documents:
                                        (a)   Certification of No Objection
                                              [Docket Nos. 103, 106, 113; Filed 2/14/2020]

                                        (b)   Proposed Order

         Objection Deadline:                  February 12, 2020 at 4:00 p.m.

         Responses Received:                  None

         Status                               Certification of No Objection filed. Trustee requests entry
                                              of the Proposed Order.




\44865501\1 00600.9698.000/464741.000
02/14/2020
                  Case 19-12264-CSS     Doc 114   Filed 02/14/20   Page 2 of 2




Dated: February 14, 2020                              COZEN O'CONNOR

                                                      /s/ John T. Carroll
                                              By:
                                                      John T. Carroll, III (DE No. 4060)
                                                      1201 N. Market Street
                                                      Suite 1001
                                                      Wilmington, DE 19801
                                                      (302) 295-2028 Phone
                                                      (302) 295-2013 Fax No.
                                                      jcarroll@cozen.com

                                                      Counsel to Alfred T. Giuliano, Chapter
                                                      7 Trustee




                                              2
\44865501\1 00600.9698.000/464741.000
02/14/2020
